                       Case 20-30009-KKS            Doc 21       Filed 01/27/20       Page 1 of 1
FORM ordsmtx (11/15)
                                     UNITED STATES BANKRUPTCY COURT
                                            Northern District of Florida
                                               Pensacola Division

In Re: Lagia Renee Creamer                                               Bankruptcy Case No.: 20−30009−KKS
       SSN/ITIN: xxx−xx−4427
       Debtor
                                                                         Chapter: 13
                                                                         Judge: Karen K. Specie


                             ORDER DISMISSING CASE FOR FAILURE TO COMPLY
                                 WITH ORDER TO SHOW CAUSE ( Doc. # 7 )
     On January 6, 2020, the debtor(s) filed a Voluntary Chapter 13 Petition without the Creditor Mailing Matrix
required by 11 U.S.C. § 521(a)(1)(A), Fed. R. Bankr. P. 1007(a)(1), and N.D. Fla. LBR 1007−2. On January 7, 2020,
this Court issued an Order to Show Cause ( Doc. # 7 ) granting the debtor(s) fourteen (14) days to show cause as to
why this case should not be dismissed for failure to file the required Creditor Mailing Matrix. The debtor(s) has failed
to file the Creditor Mailing Matrix or show cause why this case should not be dismissed. For this reason, it is

    ORDERED:

              1. This case is DISMISSED.

              2. The Court will not entertain a Motion for Reconsideration of this Order of Dismissal unless
                 all fees are paid at the time the Motion is made.
              3. The debtor(s) is directed to immediately remit any unpaid filing fees, if due. The debtor
                 must remit all past due sums to the Clerk before filing a new petition. The Clerk is
                 authorized to refuse to accept any petition until all prior fees due are paid in full. The Court
                 retains jurisdiction to collect all unpaid fees and the Clerk is directed to pursue all available
                 avenues to ensure fees are collected.
              4. All pending hearings are cancelled.

    DONE AND ORDERED on January 27, 2020.



                                                              /s/ Karen K. Specie
                                                              Karen K. Specie
                                                              U.S. Bankruptcy Judge




Service: Service by the Court to all creditors and parties in interest
